Bu the Chancellor. J

Upon the first question, I think the . , , , _ , law was rightly settled in this pase, m the old General Court, in April, 1774, that the conveyance was not valid, and the maxim is that equity follows the law : and, therefore, upon. the second question, the plaintiff cannot be aided in this Court. . And as to the third question, if the purchase-money was paid, it created no lien upon the land, because the plaintiff neither derived a legal nor an equitable right thereto: and be must be left to his remedy at law.